838 F.2d 472
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Isiah V. WILLIAMS, Plaintiff-Appellant,v.Duane L. WATER, M.D., Lynn A. Green, M.D., Robert Brown,Jr., Dale Foltz, Gene Borgert, C.W. Lee, M.D., Dr. Morman,Dr. Orlowski, Dr. Reiger, M.D., Dr. Kim, Larry Carter, SteveJanuzski, Linda Krause, E. McNamara, Chris Komar, HonorableWilliam R. Ager, Defendants-Appellees.
No. 87-1802.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This pro se plaintiff appeals a judgment of the district court which dismissed his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  Plaintiff now moves for the appointment of counsel.  Upon review of the record and the brief submitted by plaintiff, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reason stated by the district court in its order of dismissal, the motion for appointment of counsel is hereby denied and the final judgment entered July 14, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.